



COURT OF APPEAL FOR ONTARIO

CITATION:
R. v. Pelletier, 2012
    ONCA 566

DATE: 20120831

DOCKET: C51054

Armstrong, Watt JJ.A. and Then R.S.J. (
ad hoc
)

BETWEEN

Her Majesty the Queen

Respondent

and

Kevin Pelletier

Appellant

Jill D. Makepeace, for the appellant

Scott Latimer, for the respondent

Heard: February 22, 2012

On appeal from the convictions entered by Justice Edward
    J. Koke of the Superior Court of Justice, sitting without a jury, on March 23,
    2009, and from the sentences imposed by Justice Koke on May 15, 2009.

Watt J.A.:

[1]

The relationship between debtors and creditors is common to both licit
    and illicit commerce. Debtors owe. Debtors are expected to pay. Creditors are
    owed. Creditors expect to be paid.

[2]

Some debtors pay their debts on time and in full. Others lag behind and
    require reminder or encouragement to discharge their obligations. The methods
    used to remind debtors of their obligations and to encourage repayment vary.
    Some follow conventional methods. Others take different
approaches.

[3]

In this case, some drug purchasers fell behind in their
    payments to their suppliers. To remind them of their indebtedness and to
    encourage repayment, their suppliers shunned dunning letters and threats of
    litigation in favour of a more direct approach: a baton and a handgun.

[4]

A judge found Kevin Pelletier (the appellant) guilty of several offences
    arising out of his role in a beating and a shooting, about a week apart, of two
    drug purchasers who got behind in their payments.

[5]

The appellant says that his convictions were flawed because the judge at
    his trial didnt take sufficient care in assessing the reliability of evidence
    of disreputable characters and untrustworthy eyewitnesses in reaching his conclusions
    of guilt. The appellant also contends that the sentence imposed by the trial
    judge was unfit because the judge failed to take into account that the
    appellant is Aboriginal.

[6]

These reasons explain why I would dismiss the appeal from conviction and
    grant leave to appeal but dismiss the appeal from sentence.

THE BACKGROUND FACTS

[7]

The several counts in the indictment on which the appellant was tried
    relate to two home invasions in which two drug debtors were beaten and shot in
    the homes of their friends.

[8]

The case for the Crown included the eyewitness testimony of the victims
    of each attack and the evidence of an unsavoury witness who disavowed his prior
B(KG)
statement in which he recounted the appellants admission of
    participation in both incidents. Other evidence adduced at trial confirmed
    various aspects of the unsavoury witness pre-trial statement.

The First Incident:
    October 9, 2006

[9]

The first home invasion happened in Jeremy McConnells apartment.
    McConnell and Mark Arbour were friends who worked together paving driveways.
    Arbour was a frequent visitor to McConnells apartment and was there during the
    evening of October 9, 2006. Arbour had smoked marijuana at the apartment that
    evening.

The Knock at the
    Door

[10]

At
    about 8 or 9 p.m., while McConnell and Arbour were watching television,
    somebody knocked at the door. The knock became progressively louder. McConnell
    said the person at the door was D, Dwayne Davis, a drug dealer to whom
    McConnell owed money.

[11]

Arbour
    fled to the bedroom and closed the door behind him. He heard the apartment door
    being forced open then heard McConnell complain that he was being hit.

The Attack

[12]

About
    five or ten minutes after he first heard the knock, the door to the bedroom
    opened. A man, about 58 or 59 tall, clean-shaven, and with well done hair,
    directed Arbour to the living room. Davis was in the hallway.

[13]

The
    man who had directed Arbour to the living room struck him from behind on the
    back of his neck. When Arbour turned to face his assailant, the man kicked him
    and hit him repeatedly with a baton. It was clear to Arbour that the men were
    there to beat up McConnell who owed money to Davis for prior drug purchases.
    Arbour concluded that he was being beaten because he was a friend of McConnell.

[14]

Arbour
    estimated that the home invasion lasted about 25 minutes.

The Injuries

[15]

Mark
    Arbour suffered bruising, injuries to his neck and torn ligaments in his leg
    during the attack.

The Weapon

[16]

Mark
    Arbour said he was assaulted with a baton. The baton shown to him and filed as
    an exhibit at trial looked like the weapon used to assault him. Arbour
    explained that he thought the weapon used felt longer than the exhibit because
    of the force applied and the manner in which it was used.

[17]

The
    baton filed as an exhibit at trial was produced by Richard Danis. In his
B(KG)
statement, but not in his evidence at trial, Danis said that the appellant had
    given him the baton for disposal after he had beaten two guys to collect a drug
    debt owed by Jeremy to Dwayne Davis. The beating took place at Jeremys house.

The Evidence of
    Mark Arbour

[18]

From
    the beginning of the investigation in October, 2006 until April, 2008 Mark
    Arbour had no interest in helping the police find his assailant. He avoided
    contact with the police, failed to attend court and, when interviewed, lied
    under oath about how he became injured and who had beaten him. He blamed Justin
    Hoffman for beating him. Arbour did describe his attacker as a man, in his late
    twenties, 58 to 59 tall, and weighing 170 to 180 pounds. The man was
    clean-shaven and had his hair spiked a bit.

[19]

In
    an interview in April, 2008 prior to the preliminary inquiry, Arbour announced
    a change of heart. He was shown a photo line-up that included a picture of the
    appellant, a photograph that was so different from the appellants actual
    appearance that neither counsel conducting the proceedings recognized the
    image. Arbour did not identify the appellant in the line-up as his attacker. He
    did identify another man, but acknowledged his uncertainty.

[20]

At
    the preliminary inquiry, Mark Arbour was asked whether he saw his attacker in
    the courtroom. Initially, he said he was pretty sure the appellant had beaten
    him. After a closer look he resiled from his identification because of
    differences in the appellants hair and weight. He said that the appellant was
    not his attacker.

[21]

After
    a recess at the preliminary inquiry, Arbour confirmed that the appellant had in
    fact beaten him. The appellant had the same build, posture and profile as his
    assailant and was French looking like his attacker.

[22]

At
    trial, and despite changes in the appellants appearance, Arbour maintained
    that the appellant had beaten him on October 9, 2006.

The
B(KG)
Statement of Richard Danis

[23]

In
    his
B(KG)
statement admitted at trial as proof of its contents, Richard
    Danis told police that he drove Darrin Bruneau and the appellant to McConnells
    apartment to collect an outstanding drug debt. This incident had occurred
    before the appellant shot another man who also owed money to his drug dealer.
    The appellant gave Danis the baton that he (the appellant) had used in the
    beating at Jeremys place and asked him to dispose of it. Danis later gave
    the baton to police.

[24]

Scientists
    detected no DNA on the baton.

The Second
    Incident: October 16, 2006

[25]

In
    2006, Dwayne Guy was a drug addict and dealer. Earlier that year some people
    attacked him with a hammer, baseball bat, and a knife over a $200.00 drug debt
    he owed to others. Guy subscribed to the street code, that the street takes
    care of itself, and was unhelpful to police investigating the incident.

The Bruneau Debt

[26]

In
    the spring of 2006, Dwayne Guy owed Darrin Bruneau $640.00 for drugs he (Guy)
    had previously purchased. Guy was concerned about the debt because Jeremy
    McConnell had told him what had happened when Bruneau and others invaded
    McConnells house to recover McConnells drug debt.

The Apartment

[27]

On
    October 16, 2006 Dwayne Guy was staying at Larry Hunts place. A party was in
    progress. Guy was using cocaine and hadnt slept for several days.

The Knock at the
    Door

[28]

At
    about 5:00 or 5:30 p.m. on October 16, 2006 somebody banged on the outside door
    of Hunts home. Hunt answered the knock. A man asked where is buddy. You know,
    Dwayne. Hunt told Guy that somebody was there to see him.

The Home Invasion

[29]

Guy
    heard Bruneau say so, you thought you could rip me off. A second man, short
    and wearing a black jacket, entered Hunts home. Guy raised his fists and
    rushed Bruneau, trying to push the door closed with the two men on the outside.
    Unable to achieve his purpose, Guy bolted towards Hunts bedroom when he saw a
    shiny black object in the waistband area of the other mans pants. Guy threw a
    dish rack on the floor to delay his pursuers.

[30]

The
    man with Bruneau shot Guy with a handgun. At first, Guy thought the thing in
    the shooters hand was a baton. Guy was shot in the left chest. The bullet
    penetrated his lung, spleen and bowel and lodged near his spinal cord. He was
    transferred to a Toronto hospital for treatment. The bullet could not be
    removed surgically because of its location near Guys spinal cord.

[31]

Bruneau
    and the shooter fled from Hunts home.

Dwayne Guy and the
    Police

[32]

Early
    in the police investigation, Guy refused to provide any information to the
    police. Interviewed at the hospital while medicated, Guy told police that he
    had never seen the shooter before and didnt know who had shot him. The man had
    short dark hair. Guy resumed his drug use after he had been released from
    hospital. He talked to others about the incident. Two or three of these people
    had a very, very good idea about the persons who had invaded Hunts apartment
    and the man who had shot Guy.

The Change of
    Heart

[33]

In
    early November 2006, Guy was arrested and detained in custody at the North Bay
    Jail. Guy was upset that one of the persons responsible for an earlier attack
    on him, also an inmate at the jail, had experienced no repercussions for having
    done so. The street hadnt taken care of themselves like they were supposed
    to. Claiming a desire to change his life, Guy contacted the police and spoke
    to them about the earlier shooting incident.

[34]

In
    a
B(KG)
statement, Guy described the man with Bruneau as short, with
    short, dark, slicked-back hair and clean-shaven. He said the man was French
    although he did not hear him speak.

[35]

Guy
    recalled that he had seen the shooter once before, about three weeks earlier.
    The man was in the back seat of Bruneaus car when he (Guy) and Bruneau had
    engaged in a drug transaction. Guy paid attention to the man because of the
    nature of the dealings he had with Bruneau.

[36]

About
    two months after his
B(KG)
statement, Guy viewed a police line-up.
    Among the eight photographs were images of two persons whom Guy knew. Guy was told
    that he could review the photos individually and serially but could not put the
    photos side by side for comparison. He thought one photo looked like the
    shooter, but wanted to review the photos again to be one hundred percent
    certain of his identification. On his second review, he picked out the
    appellants photograph.

The Shooting Scene

[37]

Investigators
    noticed damage to the front door of Hunts home. They found a dish rack on the
    bedroom floor with dishes scattered around. Other clutter in the apartment
    appeared undisturbed.

[38]

In
    Hunts apartment, police found two pairs of sunglasses. An undamaged pair with
    no identifiable brand name was found near the place from which the shots were
    fired. Forensic DNA analysis on the glasses confirmed that the appellant could
    not be excluded as the source of some of the DNA. A second source could not be
    identified. No DNA was found on the second pair of sunglasses, of Oakley
    manufacture. Guy was not sure whether the broken (Oakley) sunglasses belonged
    to him.

[39]

Police
    located four .22 calibre shell casings in the main living area of Hunts home.
    They found no gun.

The
B(KG)
Statement of Richard Danis

[40]

Richard
    Danis, a 29-year old drug user and dealer with an extensive criminal record,
    surrendered to police on January 5, 2007 aware that they held an outstanding
    warrant for his arrest. He had known the appellant for about a decade. Shortly
    after his surrender, Danis was charged with attempting to bring drugs into the
    local jail.

[41]

About
    a week after his surrender, Danis told police that he wanted to speak to them
    at the jail. Danis offered information about the shooting of Dwayne Guy but
    demanded consideration in return. Police promised him nothing but did say that
    they would advocate on his behalf if he gave them truthful information. In
    2004, Danis had provided information about a murder but recanted when called as
    a witness at trial.

[42]

Danis
    provided a
B(KG)
statement to investigators. The statement, which was under
    oath, videotaped, and included a warning about the consequences of lying or
    recanting, was admitted at trial.

[43]

Danis
    told police that his partner, Darrin Bruneau, had approached him about
    collecting on outstanding drug debts. Danis was also present when Bruneau
    described collecting Guys debt with the appellant. Marcel Serre had provided a
    .22 calibre semi-automatic handgun to Bruneau to be used to shoot another
    debtor. Bruneau gave the gun to the appellant who put it in the waistband of
    his pants before leaving with Bruneau in Danis car. After the shooting, the
    appellant explained that the guy he shot had been eating spaghetti when they
    arrived at the apartment, then tried to rush Bruneau. The appellant opened fire
    shooting six or seven times. The men left the victim lying on the ground and
    fled. One or two bullets remained in the gun.

[44]

The
    appellant told Danis that he left his sunglasses at the place where he had shot
    Guy. He had buried the gun off a trail near the Blockbuster store in North Bay.
    Danis asked the appellant to retrieve the gun then assisted in its disposal in
    a lake by Bruneau who also hid a knapsack used to transport the gun near an
    abandoned car on a pathway leading to the lake.

[45]

After
    completing the
B(KG)
statement, police told Danis that the appellants
    name had surfaced in the investigation of the shooting of Dwayne Guy. Danis
    asked whether the appellants name had come up because his (the appellants)
    sunglasses had been found at the scene.

The Location of
    the Gun

[46]

Shortly
    after providing the
B(KG)
statement, Danis took police to a nearby
    lake, led them down a remote trail, and showed them the lake where Bruneau had
    thrown the gun the appellant had used to shoot Guy. Police divers recovered the
    gun, which contained two unfired rounds, in the water under the ice. It was
    slightly rusted. The police also found the backpack buried in the snow near an
    abandoned car, just off the path to the lake.

[47]

The
    gun found in the lake matched the gun used in the shooting of Dwayne Guy.

The Evidence of
    Richard Danis

[48]

Richard
    Danis recanted his
B(KG)
statement at trial. He said that its contents
    were based upon hearsay from different sources. He gave the statement because
    he wanted to get out of custody so that he could resume his drug use.

THE GROUNDS OF APPEAL

[49]

On
    the appeal from conviction, Ms. Makepeace advances two grounds that I would
    paraphrase in this way:

i.

that the trial judge erred in failing to subject the evidence of two
    witnesses of unsavoury character, Danis and Arbour, to greater scrutiny; and

ii.

that the trial judge erred in failing to adequately scrutinize the
    reliability of the eyewitness testimony of Guy and Arbour.

[50]

A
    further issue arises in connection with the appellants conviction of
    aggravated assault on the count alleging that he attempted to murder Dwayne
    Guy. That issue has two aspects. The first has to do with the authority of the
    trial judge to convict the appellant of aggravated assault on an
    unparticularized count of attempted murder. The second involves the remedy
    available in this court in the absence of authority in the trial court.

[51]

On
    the appeal from sentence, the appellant argues that the trial judge erred in
    failing to take cognizance of the appellants Aboriginal status and, in any
    event, in imposing a sentence that was excessive in the circumstances.

THE APPEAL AGAINST CONVICTION

Ground #1: The Unsavoury Witness
    Ground

[52]

The
    nature of the argument advanced in support of this ground of appeal makes it
    unnecessary to supplement earlier references to the evidence of Danis and
    Arbour. It is helpful to begin with a brief recapture of the arguments advanced
    on appeal before turning to the reasons of the trial judge and the principles
    of law that control our decision on this issue.

The Arguments on
    Appeal

[53]

The
    appellant says that both Danis and Arbour were unsavoury witnesses whose
    evidence warranted
Vetrovec
-like
analysis even though a
Vetrovec
self-instruction was not required.
    Each was an unsavoury witness, a person who proffered evidence for the
    prosecution in order to divert suspicion or blame from or to gain advantage for
    himself.

[54]

The
    appellant contends that the trial judge erred in accepting as truthful Danis
B(KG)
statement without adequate consideration of its incompatibility with the
    objective evidence of what occurred at the scene of the shooting of Dwayne Guy.
    Further, the appellants submits, the trial judge erred in treating as
    confirmatory of Danis statement evidence that was not independent of his
    statement and showed no more than that Danis knew about and was involved in
    both the Guy and Arbour incidents.

[55]

In
    connection with Arbour, the appellant reminds, the trial judge erred in placing
    undiscriminating reliance on the evidence of a witness who had misled
    investigators twice and deliberately lied when he assigned responsibility for
    the attack to a perfectly innocent person, Justin Hoffman.

[56]

The
    respondent says that the trial judge was right to admit the
B(KG)
statement provided by Danis and made no error in his evaluation of its
    reliability and probative value. The narrative provided by Danis was detailed
    and confirmed by objective facts that restored the trial judges confidence in
    its reliability. Danis related what the appellant had told him about the home
    invasion and subsequent events. Any discrepancy between the statement and the
    subsequent findings on investigation was not of Danis doing. Confirmatory
    evidence need not implicate the appellant in the offences charged, only provide
    comfort to the trial judge, as the trier of fact, that Danis was telling the
    truth in his
B(KG)
statement.

[57]

The
    respondent submits that the trial judge properly assessed the evidence of Arbour.
    The judge appreciated its frailties and properly gauged its reliability. These
    findings are owed substantial deference and should not be disturbed at one
    remove.

The Reasons of the
    Trial Judge

[58]

The
    trial judge admitted the appellants
B(KG)
statement under the
    principled exception to the hearsay rule.

[59]

In
    finding the reliability requirement met, the trial judge noted that the
    statement was made under oath and preceded by a warning about the manner in
    which it (the statement) could be used if Danis claimed a memory loss or
    testified in a way that was inconsistent with the contents of the statement.
    The videotape of the statement permitted the trial judge to assess Danis
    demeanour when he made it and to compare that demeanour with what the judge saw
    at trial when Danis testified.

[60]

The
    trial judge assigned no weight to Danis trial testimony. This finding
    coincided with the positions advanced by both counsel at trial.

[61]

The
    trial judge grounded his findings of fact in connection with the counts
    relating to Dwayne Guy on a combination of:

i.

Danis statement recording what the appellant told him about the
    incidents;

ii.

the finding of the weapon used in the shooting in accordance with Danis
    statement and directions;

iii.

the finding of a pair of sunglasses with DNA linked to the appellant at
    the scene; and

iv.

the identification evidence of Dwayne Guy whom the trial judge found to
    be a very persuasive witness.

The Governing
    Principles

[62]

The
    parties occupy common ground on the principles that inform our determination of
    this ground of appeal, but divide on the result that their application yields
    in this case.

[63]

Several
    principles merit brief reference.

[64]

First,
    as a matter of general principle, the evidence of a single witness is
    sufficient to support a conviction of any offence other than treason, perjury
    or procuring a feigned marriage:
R. v. Khela
, 2009 SCC 4, [2009] 1
    S.C.R. 104, at para. 2.

[65]

Second,
    where proof of the guilt of an accused rests exclusively or substantially on
    the testimony of a single witness of doubtful credit or veracity, the danger of
    a wrongful conviction is especially acute:
Khela
, at para. 2. Thus, in
    jury cases, we try to ensure that the jury understands
when
and
why
it is unsafe to rest a conviction on the unsupported evidence of witnesses to
    whom descriptors like unsavoury, untrustworthy, unreliable, or tainted
    apply:
Khela
, at para. 3. Such an instruction, a
Vetrovec
caution, is not mandatory in judge alone trials:
R. v. Snyder
, 2011
    ONCA 445 (2011), 273 C.C.C. (3d) 211, at paras. 24-25.

[66]

Third,
    where a
Vetrovec
warning is provided, in appropriate cases the trial
    judge should also draw the attention of jurors to evidence capable of
    confirming or supporting the material parts of the otherwise untrustworthy
    evidence:
Khela
, at para. 11.

[67]

Fourth,
    to be confirmatory of the testimony of an unsavoury witness, evidence must come
    from another source and tend to show that the unsavoury witness is telling the
    truth about the guilt of the accused:
Khela
, at para. 37;
R. v.
    Kehler
, 2004 SCC 11, [2004] 1 S.C.R 328, at para. 15. Confirmatory
    evidence must be independent of the tainted witness, but need not implicate the
    accused:
Khela
, at paras. 39-41;
Kehler
, at para. 16. Where
    the only issue in dispute is whether an accused committed the offence, the
    trier of fact must be comforted that the tainted witness is telling the truth
    in
that regard before convicting on the
    strength of the tainted witness testimony
:
Khela
, at
    para. 43;
Kehler
, at para. 20.

[68]

Fifth,
    after considering the totality of the evidence, a trier of fact is entitled to
    believe the evidence of a disreputable witness, even on disputed facts that are
    not otherwise confirmed, if the trier is satisfied that the witness, despite
    his or her frailties or shortcomings, is truthful:
Kehler
, at para.
    22.

[69]

Finally,
    at least in the absence of evidence of collusion or collaboration, the evidence
    of one unsavoury witness can confirm the testimony of another:
R. v. Roks
,
    2011 ONCA 526, (2011), 274 C.C.C. (3d) 1, at para. 67.

The Principles
    Applied

[70]

For
    several reasons, I would not give effect to this ground of appeal.

[71]

First,
    it is notorious that, absent any misapprehension of evidence or palpable or
    overriding error, appellate courts are to accord substantial deference to
    findings of fact made by trial judges. It is all the more so where, as here,
    the complaint reduces to an assertion that the trial judge miscalculated the
    weight or overvalued the reliability of evidence adduced at trial, even though
    it is not said that the finding of guilt is unreasonable.

[72]

Second,
    this is not a case in which it is or could be said that the trial judge was
    unmindful of the need for caution in assessing the credibility of Danis and
    Arbour and the reliability of their evidence. The trial judge was acutely aware
    of Danis antecedents and his patent unwillingness to cooperate with the party
    who called him as a witness. He rejected Danis sworn testimony and took into
    account the several enumerated flaws in his
B(KG)
statement before
    relying on it and finding guilt established. He was entitled and pre-eminently
    positioned to do so.

[73]

Third,
    as the trier of fact, the trial judge was entitled to rely on Danis
B(KG)
statement, even in the absence of confirmatory evidence, as a basis upon which
    to record a finding of guilt. No rule of law
requires
confirmatory
    evidence of an unsavoury witness:
Kehler
, at para. 22.

[74]

Fourth,
    to be confirmatory of a tainted witness testimony, evidence need not implicate
    an accused in the commission of the offence. Evidence is confirmatory if it
    provides comfort to the trier of fact that the unsavoury witness is telling the
    truth;
Khela
, at paras. 39 and 42-43;
Kehler
, at para. 15.
    Among the items of confirmatory evidence in this case are the results of scientific
    testing of the semi-automatic handgun found at the bottom of the lake and the
    sunglasses found at the scene of the shooting. The gun was the weapon with
    which Guy was shot. DNA consistent with that of the appellant was found on the
    sunglasses. Guy identified the appellant as the shooter.

[75]

Finally,
    the trial judge was required to consider the evidence as a whole in determining
    whether the Crown had proven the appellants guilt of any offence charged
    beyond a reasonable doubt. This judge, aware of the frailties associated with
    the evidence of Danis and Arbour, did so. That was his call.

Ground #2: The Identification
    Evidence

[76]

The
    appellants second complaint has some affinity with the first. Each claims
    error in the judges assessment of the reliability of evidence said to be
    inherently unreliable. The first had to do with the unsavoury character of the
    witness who gave the evidence. The second fastens more on the nature of the
    evidence: eyewitness identification.

The Background

[77]

Mark
    Arbour and Dwayne Guy were eyewitnesses to the home invasions in which each was
    injured. Each identified the appellant as their assailant.

[78]

When
    Dwayne Guy was first presented with a photo line-up, which included a picture
    of the appellant, he selected the photograph of another person as the
    individual he believed or thought was the shooter. When he reviewed the
    photographs a second time, one by one, he identified the appellant as the
    shooter.

[79]

When
    the police first interviewed Guy at the hospital, he told them that he didnt
    know the man who shot him and had never seen him before. He did say that the
    shooter had short, dark hair. At the preliminary inquiry, Guy testified that he
    had seen the shooter (the appellant) once before, sitting in the rear seat of a
    vehicle in which Guy and Bruneau concluded a drug deal.

The Arguments on
    Appeal

[80]

The
    appellant begins with a reminder about the notorious unreliability of
    eyewitness testimony and about the obligation of triers of fact to scrutinize
    carefully the reliability of eyewitness testimony, including but not only the
    circumstances of photo line-up and in-dock identifications.

[81]

In
    this case, the appellant continues, the photo line-up identification was
    seriously flawed because police failed to follow the recommendations of the
Sophonow
    Inquiry
. The array consisted of only six photos because Guy knew two of
    the persons shown in the line-up. Guy viewed the photos twice, instead of once
    as recommended by the
Sophonow Inquiry
.  The photos were not
    representative. And the witness, Guy, tentatively identified another person as
    the shooter before his second serial review of the photographs.

[82]

The
    appellant says that the trial judge erred in failing to assign sufficient
    weight to the serious flaws in the photo line-up procedure. These flaws,
    especially when considered along with the impact of the shock of the attack
    itself on the ability of its victim to identify his assailant, rendered Guys
    identification evidence of negligible, if any, probative value.

[83]

The
    appellant submits that the identification evidence of Mark Arbour was also
    overvalued by the trial judge. The error here has to do with Arbours
    about-face at the preliminary inquiry where he first said that the appellant
    was not his assailant, then reversed field on a tenuous basis, and said that
    the appellant was the one who beat him.

[84]

The
    respondent acknowledges the need for triers of fact to subject eyewitness
    testimony to careful scrutiny. But here, the respondent says, the trial judges
    reasons demonstrate such scrutiny and reveal thoughtful and thorough
    consideration of the strengths and weaknesses of this evidence. The trial judges
    conclusions were the reasoned product of his assessment of the evidence as a
    whole.

[85]

The
    respondent points out that trial counsel for the appellant did not challenge
    the representativeness of the photos contained in the line-up. In his
    assessment of the weight to be assigned to the photo line-up identification,
    the trial judge enumerated and carefully considered each specific weakness
    advanced on the appellants behalf. He considered this evidence along with and
    in the context of the balance of the evidence adduced at trial including Guys
B(KG)
statement and the support furnished by the forensic identification linking the
    gun and the appellant to the scene of the shooting.

[86]

The
    respondent says that the trial judge paid specific attention to the circumstances
    in which Arbour identified the appellant as his assailant. These included the
    initial exclusion of the appellant, the circumstances that caused Arbour to
    change his mind, and the problematic nature of in-dock identification. Once
    again, the conclusion was based on the evidence as whole, unadulterated by
    legal error or misapprehension of the evidence.

The Reasons of the
    Trial Judge

[87]

The
    trial judge characterized the identity of the victims assailant as the primary
    issue to be determined at trial. He reviewed the circumstances in which Guy
    selected the appellants photo as depicting his assailant. The line-up
    procedure was videotaped, the videotape played at trial, and a copy filed as an
    exhibit. The trial judge paid special attention to the frailties in the
    identification process advanced by the appellant, and explained why he was
    satisfied that the evidence should be admitted and accorded the weight he
    assigned to it.

[88]

The
    trial judge followed a similar approach in connection with the evidence of Mark
    Arbour. He rested his conclusion about the person responsible for both
    incidents on the cumulative effect of all the evidence.

The Governing
    Principles

[89]

Several
    basic principles inform our decision on this ground of appeal. None require extended
    examination.

[90]

First,
    countless authorities acknowledge the inherent frailties of eyewitness
    identification evidence, especially in cases that involve fleeting glimpses of
    unfamiliar persons in stressful circumstances:
R. v. Miaponoose
(1996),
    110 C.C.C. (3d) 445 (Ont. C.A.), at pp. 450-451.

[91]

Second,
    the weight to be assigned to evidence of eyewitnesses is a variable, not a
    constant. The weight of such evidence is for the trier of fact to determine and
    will vary according to the circumstances of individual cases:
Miaponoose
,
    at p. 452.

[92]

Third,
    the reliability of eyewitness testimony is not determined by or coextensive
    with the actual or apparent honesty of, or the confidence in correctness
    expressed by, the identification witness:
R. v. Izzard
(1990), 54
    C.C.C. (3d) 252 (Ont. C.A.), at p. 255.

[93]

Fourth,
    as a general rule, in-dock identifications are entitled to little weight in the
    assessment of the adequacy of the prosecutions proof on the issue of identity:
Izzard
, at p. 256;
R. v. Williams
(1982), 66 C.C.C. (2d) 234
    (Ont. C.A.), at p. 235;
R. v. A.(F.)
(2004), 183 C.C.C. (3d) 518 (Ont.
    C.A.), at para. 47; and
R. v. Nguyen
(2000), 132 O.A.C. 354, at para.
    41.

[94]

Fifth,
    the recommendations of the
Sophonow Inquiry
about the manner in which
    photo line-ups should be conducted are persuasive tools to avoid wrongful
    convictions arising from faulty eyewitness identification, but they are neither
    conditions precedent to the admissibility of eyewitness testimony nor binding
    legal dictates for the assignment of weight:
R. v. Goulart-Nelson
,
    [2004] O.J. 4010 (C.A.), at para. 11;
R. v. Grant
, 2005 ABCA 222, (2005),
    198 C.C.C. (3d) 376, at para. 6; and
R. v. Doyle
, 2007 BCCA 548, at
    paras. 12-13.

[95]

Finally,
    each case that includes eyewitness testimony as part of the prosecutions case
    requires the trier of fact, mindful of its frailties both inherent and patent,
    to consider it in its entirety, along with and in the context of the balance of
    the evidence, in deciding whether an accuseds guilt has been proven beyond a
    reasonable doubt:
Goulart-Nelson
, at para. 11;
Grant
, at
    para. 6;
Doyle
, at para. 13.

The Principles
    Applied

[96]

I
    would not accede to this ground of appeal for four reasons.

[97]

First,
    the trial judge was well aware that the identity of the assailant was the
    central issue in connection with each home invasion and that its proof
    depended, in part, on the weight to be assigned to the eyewitness testimony of
    the victims of each attack. He approached that evidence with justifiable
    caution mindful of its inherent untrustworthiness and the specific problems
    unique to this case.

[98]

Second,
    the trial judge reviewed at length the substance of the evidence of both
    eyewitnesses, and, in particular, the circumstances in which each claimed to
    have concluded that the appellant had attacked them. He rehearsed in detail the
    specific flaws relied upon by trial counsel and accorded the evidence the
    weight he thought it warranted in the overall scheme of the prosecutions case.

[99]

Third,
    he considered first whether the evidence about Guys line-up identification
    should be excluded because of the few photographs displayed and the review
    procedure followed. This admissibility determination involved balancing probative
    value and prejudicial effect. The appellant made no effort to impeach the
    judges admissibility conclusion on appeal. The judge reminded himself of the
    difference between admissibility and weight in these terms:

In light of these facts, I am unable to conclude that the
    potential prejudicial effect of the photo lineup evidence outweighs its
    probative value and that it must therefore be excluded. The evidence is clearly
    probative to the issue of identification. This is not to say that some aspects of
    this evidence and the evidence-gathering process cannot be impugned, but any
    such shortcomings can be dealt with by the weight I attribute to it.

[100]

In connection
    with the evidence of Arbour, the trial judge took into account Arbours lies to
    investigators and his unwillingness to cooperate with them, along with his
    testimonial reversal at the preliminary inquiry about the appellants
    participation in the attack. He tackled Arbours failure to pick out the
    appellants image in the photographic line-up. In the end, the judge concluded:

In conclusion, I find that, notwithstanding the fact Mr. Arbour
    gave the impression of being a reluctant witness, he was concerned about giving
    his evidence truthfully. I find that his initial inability to identify Mr.
    Pelletier as the assailant arose from his desire to provide evidence which he
    believed was reliable. This initial inability was compounded by the fact that
    initially he was unable to take note of what may be one of Mr. Pelletiers more
    distinguishing features, namely, his stature. If anything, his initial
    reluctance to identify Mr. Pelletier underscored his desire to be accurate in
    giving his evidence. I find that his evidence has a sufficient degree of
    reliability to receive careful consideration. It is clearly probative to the
    issue of identification.

[101]

Finally, like
    its immediate predecessor, this ground of appeal has to do with the weight the
    trial judge assigned to items of evidence adduced at trial. Yet, in the same
    way as with its predecessor, the appellant stops short of saying that the findings
    of guilt are unreasonable. The weight to be assigned to individual items of
    evidence and the persuasive force of the evidence as a whole are pre-eminently
    questions for the trial judge. This trial judge did not misapprehend the
    evidence, reach his conclusion illogically, or fail to appreciate the value and
    effect of the evidence adduced at trial. That was his job. It is not ours to
    reset the balance.

The Further Issue: The Conviction of
    Aggravated Assault

[102]

A further issue
    arises in connection with the appellants conviction of aggravated assault on the
    count alleging he attempted to murder Dwayne Guy. This issue, which emerged on
    the hearing of the appeal from conviction, requires brief reference to the
    language used in the count that charged attempted murder, the findings made by
    the trial judge, the principles governing included offences, and the authority
    of an appellate court to amend a count in an indictment on appeal.

The Indictment

[103]

In its material
    part, the count charging attempted murder alleged that the appellant:

did attempt to murder Dwayne Guy
while using a firearm
,
    contrary to s. 239 (1) of the
Criminal Code of Canada
.

The inclusion of the italicized phrase does not
    specify the means by which the appellant committed the offence charged. Said in
    another way, the count of attempted murder is unparticularized.

The Conviction of
    Aggravated Assault

[104]

The trial judge
    explained the basis upon which he found the appellant not guilty of attempted
    murder, but guilty of aggravated assault. The judge said:

In conclusion, although I find as a fact that Mr. Pelletier
    intended to shoot Mr. Guy, I am unable to conclude beyond a reasonable doubt
    that he intended to cause his death. I do find Mr. Pelletier guilty of the
    included offence of aggravated assault, contrary to Section 268 of the Criminal
    Code. It is clear that, by entering the Cassells Street premises with a loaded
    gun and subsequently firing the gun in the direction of Mr. Guy, Mr. Pelletier
    intended to wound and endanger the life of Mr. Guy and, in fact, did so. These
    facts constitute the offence of aggravated assault, contrary to Section 268 of
    the Criminal Code and, accordingly, I find Mr. Pelletier guilty of this
    offence.

The Governing
    Principles

[105]

One offence may
    be included in another in any of three ways:

i.

by description in the enactment creating the offence
[1]
;

ii.

by description in the indictment or count in which the accused is
    charged
[2]
;
    or

iii.

by specific statutory provision
[3]
.

See,
R. v. Simpson
(No. 2), (1981), 58 C.C.C.
    (2d) 122 (Ont. C.A.), at p. 133;
Luckett v. The Queen
, [1980] 1 S.C.R.
    1140, at p. 1141.

[106]

An included
    offence is part of the main (principal) offence. The offence charged as
    described in the enactment that creates it, or in the count that charges it,
    must contain the essential elements of the included offence:
Simpson
,
    at p. 133;
R. v. Fergusson
, [1962] S.C.R. 229, at p. 233.

[107]

Section 239(1)
    of the
Criminal Code
creates the offence of attempted murder:
Simpson
,
    at p. 134. However, the subsection, in particular its phrase by any means,
    does not describe the ways in which the offence of attempted murder may be
    committed:
Simpson
, at p. 140. The offence of attempted murder may be
    committed without committing an assault or causing any bodily harm whatsoever:
Simpson
,
    at p. 142. It follows that, as described in the enactment creating it,
    attempted murder does not include any crime of assault or unlawfully causing
    bodily harm:
Simpson
, at pp. 142-143.

[108]

Sections
    662(2)-(6) permit conviction of certain offences on indictments for other
    crimes.
[4]
The effect of these provisions is to declare certain offences to be included in
    other offences. Nothing in these provisions permits a court to convict an
    accused of aggravated assault on an unparticularized count of attempted murder.

[109]

One offence may
    be included in another where the commission of the offence charged, as
    described in the count, includes the commission of another offence:
Criminal
    Code
, section 662(1). In other words, apt words of description in the
    charging count may import as included offences crimes that fall outside those
    included in the enactment creating the offence or the specific provisions of
    sections 662(2)-(6).

[110]

Attempted murder
    is one of several offences in the
Criminal Code
that attracts a
    minimum punishment when firearms are used in its commission. The inclusion of
    the words while using a firearm in a count that charges attempted murder puts
    an accused on notice that, if a conviction of attempted murder is entered, he
    or she will be subject to a minimum punishment in accordance with the scheme
    put in place by sections 239(1)-(3):
R. v. Manley
, 2011 ONCA 128,
    (2011), 269 C.C.C. (3d) 40, at paras. 54-61;
R. v. D.(A.)
(2003), 173
    C.C.C. (3d) 177 (B.C.C.A.), at paras. 29-31. The addition of the phrase while
    using a firearm, does
not
amount to a particularization of the means
    by which the offence was committed, thus cannot serve to expand the offences
    included in the description of the enactment creating the principal offence.

[111]

Counts of
    attempted murder that do not specify the means used to commit the offence and
    do not contain other apt words of description include the offence of unlawfully
    attempting to cause bodily harm:
Simpson
, at p. 143;
R. v.
    Colburne
(1991), 66 C.C.C. (3d) 235 (Que. C.A.), at p. 247.

[112]

Section
    683(1)(g) of the
Criminal Code
permits a court of appeal, where it
    considers it in the interests of justice, to amend an indictment, unless the
    court concludes that the accused has been misled or prejudiced in his or her
    defence or appeal. The scope of the amendment authority matches that of a trial
    judge under section 601 and reaches variations between the evidence and the
    charge:
R. v. Irwin
(1998), 123 C.C.C. (3d) 316 (Ont. C.A.), at paras.
    8 and 31.

[113]

In
R. v. St.
    Clair
(1994), 88 C.C.C. (3d) 402 (Ont. C.A.), a jury convicted the
    appellant of an offence that had been erroneously left to them as an included
    offence on a count that did not specify the means by which the offence charged
    had been committed. This court amended the indictment on appeal by adding to
    the count words that described the means by which the principal offence was
    committed and upheld the conviction of the included offence:
St. Clair
,
    at p. 410. In determining whether to make the amendment, the court considered
    several factors including:

i.

the original indictment;

ii.

the evidence adduced at trial;

iii.

the positions of the parties at trial; and

iv.

the real issues on appeal.

St. Clair
, at p. 408.

The Principles
    Applied

[114]

I would amend
    the count charging attempted murder by adding a description of the means by
    which the offence was committed and of its consequences to the victim, and
    affirm the conviction for aggravated assault.

[115]

My reasons for
    reaching this conclusion progress through several steps.

[116]

First,
    aggravated assault is
not
an offence included in the unparticularized
    count of attempted murder contained in the indictment on which the appellant
    was tried. The reason is straightforward. Neither section 239(1) of the
Criminal
    Code
, the section that creates the offence of attempted murder, the
    language in the charging count, nor any specific statutory provision makes
    aggravated assault an included offence in the count of attempted murder
    contained in the indictment.

[117]

Second, the
    trial judge was satisfied beyond a reasonable doubt that the appellant shot
    Dwayne Guy, but was not satisfied to the same degree of certainty that the
    appellant intended to kill Guy. These findings, as the trial judge recognized,
    required that the appellant be found not guilty of attempted murder. The trial
    judge made that finding.

[118]

The trial judge
    found further that, when he shot Guy, the appellant intended to wound and
    endanger the life of Mr. Guy. It was on this basis that the trial judge found the
    appellant guilty of aggravated assault.

[119]

Firing a
    semi-automatic handgun at Dwayne Guy was an assault. The consequences of this
    assault were that Guy was wounded and his life endangered. The evidence
    established and the trial judge found the
actus reus
of aggravated
    assault.

[120]

The trial judge
    also found that the appellant intended to wound and endanger the life of Dwayne
    Guy when he shot him. In the result, the trial judge was satisfied beyond a
    reasonable doubt that the appellant was guilty of aggravated assault.

[121]

The
mens rea
required for aggravated assault is objective foresight of the risk of bodily
    harm. The Crown is not required to prove that an accused intended to wound, or
    maim, or disfigure, or endanger the life of the victim:
R. v. Williams
,
    [2003] 2 S.C.R. 134, at para. 22;
R. v. Godin
, [1994] 2 S.C.R. 484, at
    p. 485.

[122]

The trial
    judges misdescription of the
mens rea
of aggravated assault benefitted
    the appellant because it reflected a finding that the appellant actually
    intended to wound or endanger the life of Dwayne Guy.  Proof of this state of
    mind necessarily included proof of objective foresight of the risk of bodily
    harm.

[123]

Crown counsel at
    trial did not invite the trial judge to amend the count of attempted murder to
    conform to the trial judges finding of guilt. The trial judge did not do so on
    his own motion. No one suggests that the trial judge lacked the authority to
    amend the count to conform to his findings of guilt.

[124]

To determine
    whether we should exercise our authority under section 683(1)(g) of the
Criminal
    Code
to amend the count to conform to the conviction of aggravated assault
    entered at trial, we must consider whether the appellant has been misled or
    prejudiced in his defence or on appeal.

[125]

The defence
    advanced at trial was that the appellant did not shoot Dwayne Guy. The
    appellant did not testify at trial, rather relied on the unsavoury character of
    prosecution witnesses and the frailties associated with eyewitness testimony to
    argue that the Crown had failed to establish his guilt with the required degree
    of certainty. The grounds of appeal advanced do not indicate, nor does the
    appellant suggest, that he would be (or would have been) misled or prejudiced
    by the amendment. He does not suggest that the conviction of aggravated assault
    is unreasonable or vitiated by some error specific to it.

[126]

For these
    reasons, I would dismiss the appeal from conviction in its entirety and amend
    the count of attempted murder by adding immediately after while using a
    firearm, the phrase by shooting him with a gun, thereby wounding him.

THE APPEAL FROM SENTENCE

[127]

The appellant
    also applies for leave to appeal sentence.  He says that the trial judge erred
    in principle by failing to take into consideration the appellants Aboriginal
    status and by imposing a sentence that offended the fundamental principle of
    proportionality.

The Background

[128]

The trial judge
    heard sentencing submissions about a month after he gave his reasons for
    convicting the appellant. At the outset of the hearing, trial counsel for the
    appellant indicated that she was
not
requesting a pre-sentence report.
    No victim impact statements were tendered. Neither counsel nor the trial judge
    suggested or required preparation of a
Gladue
report.

[129]

The trial Crown
    submitted that the predominant sentencing principles at work were denunciation
    and general deterrence. At the time of the offences, the appellant, a mature
    recidivist, was bound by a weapons prohibition and subject to the terms of a
    recognizance. The trial Crown sought a total sentence in low to mid double
    digits.

[130]

Trial counsel
    for the appellant did not suggest any specific range of sentence for the
    offences of which the appellant had been convicted. She did ask, however, that
    the judge award credit for pre-sentence custody at the rate of 2:1. On the
    relevance of the appellants Aboriginal background to the sentencing decision,
    trial counsel said:

Mr. Pelletier is also a person of First Nations decent [
sic
]
    and he has through his life had some involvement, I dont believe I would tell
    you that he lives on a  he hasnt lived on reserve for some time and at this
    point in time when he was arrested wasnt actively participating in the
    spiritual teachings of his First Nation history, but that is a factor. I am not
    suggesting, Sir, that Gladue factors ought to come into play. We put that for full
    information before the court.

The Sentencing
    Decision

[131]

The trial judge
    considered that a global sentence of 12 years in the penitentiary was
    proportionate to the gravity of the appellants offences and the degree of his
    responsibility. He credited the appellant with 2 years and 8 months as the
    equivalent of the 16 months he had spent in pre-sentence custody and imposed a
    global sentence of 9 nine years 4 months in the penitentiary.

[132]

In his
    sentencing decision, the trial judge assigned primary importance to the
    principles of denunciation and general deterrence, but he also took into
    account the appellants rehabilitative prospects based on his comparative
    youth, employable skills, and significant gap in his criminal record. The trial
    judge made no mention of the appellants Aboriginal status in his sentencing
    decision.

The Arguments on
    Appeal

[133]

The appellant
    says that the trial judge erred in principle in failing to take into account
    the appellants Aboriginal status as mandated by section 718.2(e) of the
Criminal
    Code
and in failing to adhere to the analysis required by
R. v. Gladue
,
    [1999] 1 S.C.R. 688. Further, by overemphasizing the objectives of denunciation
    and deterrence, the trial judge betrayed the fundamental principle of
    sentencing: proportionality.

[134]

The respondent
    acknowledges the failure of the trial judge to consider the principles that
    appear in section 718.2(e) of the
Criminal Code
. He submits, however,
    that trial counsel, for all practical purposes, made it clear that the
    appellant waived his right to have his circumstances as an Aboriginal offender
    considered on the sentencing decision. The respondent says that, in any event,
    the sentence imposed was and remains fit.

The Fresh Evidence

[135]

The appellant
    seeks leave to adduce evidence about his activities in the penitentiary, in
    particular, his involvement in programs for Aboriginal inmates. The evidence
    reveals that in the early stages of his incarceration, the appellant did not
    participate in these programs. More recently, however, he has done so, to some
    limited extent.

The Governing
    Principles

[136]

Section 718.2 of
    the
Criminal Code
enacts several principles that a sentencing court is
    required to consider in determining a fit sentence for an offender and his
    offences. Among those principles is section 718.2(e).

[137]

Section 718.2(e)
    requires a sentencing judge to consider in sentencing
any
offender
all available sanctions other
    than imprisonment, but only where those alternative dispositions are reasonable
    in the circumstances. Adherence to this principle is of particular importance
    for Aboriginal offenders.

[138]

The effect of
    section 718.2(e) is to direct sentencing judges to pay particular attention to
    the circumstances of Aboriginal offenders because those circumstances are
    unique and different from those of non-Aboriginal offenders:
Gladue
,
    at para. 37. It is worthy of reminder that the sentencing principle enacted by
    section 718.2(e) applies to all Aboriginal offenders, no matter where they
    live:
Gladue
, at paras. 90-91. Said somewhat differently, any Aboriginal
    offender is entitled to the method of analysis described in
Gladue
in
    the determination of a fit sentence:
Gladue
, at paras. 33, 75, and 93.

[139]

Whether an
    offender is Aboriginal or non-Aboriginal, the overarching duty of the
    sentencing judge is to fashion a sentence that pays heed to the fundamental
    principle of sentencing-proportionality:
Gladue
, at para. 33.

[140]

In sentencing
    proceedings involving Aboriginal offenders,
Gladue
teaches that the
    judge is to take judicial notice of the systemic or background factors that are
    relevant for Aboriginal offenders and to adopt the approach to sentencing
    required by section 718.2(e):
Gladue
, at paras. 83 and 93. Beyond the
    reach of judicial notice, it is the responsibility of counsel, or, in default,
    of the sentencing judge, to adduce relevant evidence about the offenders
    circumstances to inform the sentencing decision:
Gladue
, at paras.
    83-84. This affirmative obligation to make inquiries is limited to appropriate
    circumstances and where the inquiries are practicable. Deference is due to the
    sentencing judges assessment of the necessity for and nature of any further inquiries:
R. v. Wells
, 2000 SCC 10, [2000] 1 S.C.R. 207, at para. 55.

[141]

Where the
    sentencing judge has not fulfilled the duty imposed under section 718.2(e), a
    court of appeal on an appeal from sentence grounded in this failure must
    consider any relevant and admissible fresh evidence in determining the fitness
    of the sentence:
Gladue
, at para. 85.

[142]

An Aboriginal
    offender who does not wish specific evidence adduced may
waive
his or
    her right to have particular attention paid to his or her circumstances as an
    Aboriginal offender:
Gladue
, at para. 83. Consistent with general
    principle, this waiver should be clear and unequivocal, made with full
    knowledge of the right that is surrendered and of the effect of waiver of that
    right:
Korponay v. Canada (Attorney General)
, [1982] 1 S.C.R. 41, at
    p. 49.

[143]

Finally, for
    some offenders, both Aboriginal and non-Aboriginal, separation, denunciation
    and deterrence are fundamentally relevant. It does not follow that Aboriginal
    offenders must always be sentenced in a way that accords greatest weight to the
    principles of restorative justice and less weight to objectives like
    deterrence, denunciation and separation:
Gladue
, at para. 78. Although
    not a general principle, in practical terms, the more violent and serious an
    offenders crime, the more likely that the terms of imprisonment for
    Aboriginals and non-Aboriginals will be close to each other, if not the same:
Gladue
,
    at para. 79;
Wells
, at para. 42;
R. v. Ipeelee
, 2012 SCC 13, (2012),
    280 C.C.C. (3d) 265, at para. 85.

The Principles
    Applied

[144]

I would grant
    leave to appeal sentence, but dismiss the appeal.

[145]

The principal
    error advanced on appeal is the failure of the trial judge to take into account
    the sentencing principle enacted by section 718.2(e) in determining a fit
    sentence.

[146]

At the
    sentencing hearing, trial counsel for the appellant, who had expressly said
    that no pre-sentence report was required, told the trial judge that:

i.

the appellant was a person of First Nations descent;

ii.

the appellant was not an active participant in spiritual teachings of
    First Nations peoples; and

iii.

the appellant was not suggesting that
Gladue
factors were at
    play in determining a fit sentence.

[147]

It is doubtful
    whether these comments by trial counsel amount to an express, unequivocal
    waiver of the application of the principles of section 718.2(e). On the other
    hand, it seems clear that the appellant was waiving the collection of
Gladue
information for use in the sentencing decision.

[148]

Accepting the
    failure of the trial judge to expressly identify section 718.2(e) as a relevant
    sentencing principle as an error in principle disentitling the sentencing
    decision to deference, I am satisfied that the sentence imposed remains fit.

[149]

These offences,
    committed a week apart, involved pre-concerted activity. Each involved the use
    of a weapon against unarmed victims. One of the weapons was a semi-automatic
    handgun. Both victims suffered serious injuries. The motive underlying each
    invasion was to encourage or enforce payment of a drug debt. The appellant was
    recruited as an enforcer.

[150]

No rational
    application of the objectives and principles of sentencing dictated a sentence
    that did not involve a substantial period of imprisonment. Denunciation,
    deterrence and the need to separate persons who engage in such behaviour from
    the rest of society were the most prominent sentencing principles. The trial
    judge did not lose sight of the appellants rehabilitative prospects, good work
    record and substantial gap in his previous convictions.

[151]

Nor does the
    fresh evidence about the appellants activities in prison persuade me that the
    sentence imposed in unfit. For the first several months, he did not attend or
    participate in any Aboriginal ceremonies, circles or other activities. More
    recently, he has begun to participate in these activities. That said, he
    remains a mature recidivist with a significant record for prior offences of
    violence, property crimes and failures to abide by court orders.
[5]

[152]

I would not
    interfere with the sentence imposed at trial.

CONCLUSION

[153]

For these
    reasons, I would dismiss the appeal from conviction and grant leave to appeal,
    but dismiss the appeal from sentence.

Released: August 31, 2012 (R.P.A.)

David Watt J.A.

I agree Robert P. Armstrong
    J.A.

I agree Edward Then R.S.J.
    (ad hoc)





[1]

Section 662(1) of the
Criminal Code.



[2]
Section 662(1) of the Criminal Code.



[3]
Sections 662(2)-(6) of the Criminal Code.



[4]
These offences are not included as described in the enactment creating the
    principal offence under section 662(1).



[5]
The appellants record includes three prior convictions for assault, one for
    robbery, four for break and enter, and six for failures to comply with
    recognizances or to attend court.


